      Case 8:19-cv-01256-DNH-CFH Document 12 Filed 11/11/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF NEW YORK

 Petroleum Marketing Group, Inc., PMG
 Eastern Shore, LLC, and Ocean
 Petroleum, LLC

                                Plaintiffs,

     vs.                                                  No. 8:19-cv-01256-DNH-CFH



 Express Farm, Inc. and Xi Li

                                Defendants.

 PLAINTIFFS’ PETROLEUM MARKETING GROUP, INC. PMG EASTERN SHORE,
 LLC AND OCEAN PETROLEUM, LLC CORPORATE DISCLOSURE STATEMENT

         Under FED. R. CIV. P. 7.1, Plaintiffs Petroleum Marketing Group, Inc. PMG Eastern
Shore, LLC (collectively, “PMG”) and Ocean Petroleum, LLC (“Ocean Petroleum”), discloses
that it has no parent corporation or publicly held corporation owning 10% or more of its stock.


Dated: Armonk, New York
       November 11, 2019


                                              Respectfully submitted,



                                              s/ Urs Broderick Furrer
                                              Urs Broderick Furrer Bar Number: 509628
                                              HARRITON & FURRER, LLP
                                              Attorneys for Plaintiffs
                                              84 Business Park Drive, Suite 302
                                              Armonk, New York 10504
                                              Telephone: (914) 730-3400
                                              Fax: (914) 730-3405
                                              E-mail: UBFurrer@HFLawLLP.com




                                               –1–
